Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to an After Final Consideration Program (AFCP) 2.0 application. In the AFCP application, independent claims 1, 8 and 15 and dependent claims 4, 6-7, 11, 13-14, 18 and 20 have been amended. No claims have been cancelled and no new claim has been added. 
	For this office action, claims 1-20 have been received for consideration and have been examined. 
Response to Arguments
Claims Rejections under 35 U.S.C. § 103
	Applicant’s amendments and arguments filed 04/12/2021, regarding rejection of claims under 35 U.S.C. § 103 have been fully considered by the examiner, however, examiner does not find them to be persuasive. 
	Applicant’s remarks have been summarized as follows:
Primary reference of Sumner fails to teach or suggest “receiving token back at the device equipped with a virtual assistant via near-field communications formats, nor sending instructions to the mobile device to transmit the token back via such mediums” (Page # 9
Secondary reference of Mixter does not “identify a user based on locating the user relative to the voice based virtual assistant, but merely receives audio inputs from an environment in proximity to the voice activated electronic device” (Page # 10). 
Examiner’s Response
	Regarding remark # 1, Sumner fails to teach “receiving token back at the device equipped with a virtual assistant via near-field communications formats”. Primary reference Sumner discloses devices in FIG. 8F which includes a first electronic device (e.g., wearable device 800), a second electronic device (e.g., tablet device 810), and virtual assistant service 830. 
Applicant is arguing limitations that are not found within the claim language.  Thus, this argument is not persuasive.
Regarding remark # 2, that Mixter fails to teach “identify a user based on locating the user relative to the voice based virtual assistant”. Examiner would like to note that claim limitation recites “identifying a user based on locating the user relative to the voice-based virtual assistant device” and Mixter clearly discloses this feature in [0062] which mentions “the client device is installed with an application that enables a user interface to facilitate commissioning of a new voice-activated electronic device 190 disposed in proximity to the client device”. Furthermore, Mixter also discloses a “user identification module 560” in the disclosed electronic device 190 which is used to identify the legitimate user among other users who provide voice commands to the electronic device at the same time (See FIG. 2A; para [0090-0091]) which is equivalent to locating the user relative to the voice-based virtual assistant device. Also see para [0150] where electronic device is able to identify different users by comparing the different user's voice input to the voice models and finding a best match and generate a response based on the matched/identified user. 
Based on above explanation and interpretation, examiner believe that combination of Sumner and Mixter would render the same results as being claimed by the instant application. Therefore, examiner is compelled to maintain the rejection. 
/Jeffrey Nickerson/             Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                           
/S.M.A./             Patent Examiner, Art Unit 2432